[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION RE: MOTION TO DISMISS DATED JULY 8, 1999 (#103)
The plaintiff/appellant fails to state in the Motion For Appeal and Reason of Appeal an interest in the estate of Steven A. Hilchen. Sec. Connecticut General Statutes 45a-191; Zempsky Appeal from Probate to Conn.App. 521. The plaintiff/appellant does not have a legally protected interest in the estate of Steven A. Hilchen.
Therefore the motion to dismiss is granted.1
JOHN W. MORAN, JUDGE